Citation Nr: 0843569	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-02 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right (major) 
shoulder capsulitis with bursitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 14, 1980 to 
June 5, 1980; from February 14, 2003 to December 6, 2003; and 
from March 18, 2005 to April 22, 2006.  The veteran also had 
approximately 22 years of service with the U.S. Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
which, inter alia, denied the veteran's claims for service 
connection for right (major) shoulder capsulitis with 
bursitis; sinusitis; and an acquired psychiatric disorder, 
including adjustment disorder.

In May 2007, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

The veteran's service connection claims for sinusitis and 
right (major) shoulder capsulitis with bursitis are addressed 
in the REMAND portion of the decision below, and are REMANDED 
to the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence linking the veteran's claimed 
acquired psychiatric disorder to active service.





CONCLUSION OF LAW

An acquired psychiatric disorder, including adjustment 
disorder, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION    

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

A June 2004 letter was provided to the veteran before the 
September 2004 rating decision, and it satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since it informed the veteran of what evidence was needed to 
establish his service connection claim, what VA would do and 
had done, and what evidence he should provide.  The June 2004 
letter also informed the veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records and VA treatment records have been obtained.  The 
veteran was also provided with VA examinations in July 2004 
and February 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided with such notice in May 2007.  However, since 
the veteran's claim is being denied, neither a disability 
rating nor an effective date will be assigned, so there can 
be no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

The veteran contends in his May 2004 claim that he is 
entitled to service connection for depression.  In his 
November 2004 notice of disagreement, the veteran, through 
his representative, argued that he was claiming as depression 
his July 2004 diagnosis of an adjustment reaction with mixed 
emotional features.

In December 2003, the veteran sought treatment from a VA 
clinician for his sleeplessness, which he claimed was due to 
recurrent nightmares, which he had been having since 
returning from his service in Kuwait earlier that month.  The 
VA clinician noted that the veteran reported not having 
experienced any active combat while on duty.  The veteran 
also reported that, for the past week, he had felt anxious, 
tense, irritable, and worried, and had muscle tension, 
trouble sleeping, and poor concentration.  The veteran had 
Global Assessment of Functioning (GAF) score of 65.  The VA 
clinician found that the veteran had no suicidal or homicidal 
ideas, and no psychotic symptoms.  The VA clinician diagnosed 
the veteran with adjustment disorder, and with anxiety 
disorder not otherwise specified (NOS).

In January 2004, the veteran again sought treatment from a VA 
clinician.  The veteran reported that his wife told him that 
he snores loudly, and that he appears to have shortness of 
breath during his sleep.  The veteran further stated that he 
felt sleepy during the day, and that he felt apprehensive.  
The VA clinician found that the veteran was calm; was 
appropriately dressed and groomed; had a regular mood and a 
constricted affect; denied any suicidal or homicidal 
thoughts; denied any racing thoughts; was coherent, relevant, 
and logical; made no loose associations; had no flight of 
ideas, no phobias, no panic attacks, no obsessions, no 
compulsions, no disorders of perception, and no visual 
hallucinations; was alert and fully oriented to time, place, 
and person; had memory and concentration; and had good 
insight and judgment.  The VA clinician diagnosed the veteran 
with adjustment disorder with mixed features, and ruled out 
anxiety not otherwise specified.

In July 2004, the veteran was provided with a VA examination.  
The VA examiner reviewed the claims file.  The examiner 
accurately noted that although the veteran had claimed in May 
2004 to have been receiving VA treatment for depression since 
October 2003, he was in fact serving on active duty until 
December 2003.  The VA examiner cited the aforementioned VA 
treatment records of December 2003 and January 2004.  The VA 
examiner noted that the veteran reported having problems 
sleeping.  The examiner also noted that the veteran had no 
psychiatric treatment in service.  On examination, the VA 
examiner found that the veteran was alert and oriented; that 
his mood was somewhat depressed; that his affect was 
constricted; that his attention and concentration were good; 
that his memory was fair; that he was not specific as to his 
claims and history; that his speech was clear and coherent; 
that he was not hallucinating; that he was neither suicidal 
nor homicidal; that his insight and judgment were fair; and 
that he exhibited good impulse control.  The veteran had a 
GAF score of 70.  The VA examiner diagnosed the veteran with 
an adjustment reaction with mixed emotional features, and 
found that psychological testing was not deemed necessary.

In May 2006, the veteran sought VA treatment for nightmares, 
anxiety, insomnia, and auditory hallucinations (hearing 
voices).  The VA clinician found that the veteran had normal 
thought content; coherent, relevant, and logical thought 
process; intact memory; good judgment and insight; no 
deviations; and no suicidal or homicidal ideations.  The VA 
clinician withheld a diagnosis, pending a psychiatric 
evaluation.

In February 2008, the veteran was provided with a second VA 
examination.  The VA examiner reviewed the claims file.  The 
VA examiner noted that the veteran had had no psychiatric 
treatment from January 2004 through May 2006, and none after 
May 2006 until the February 2008 VA examination.  The veteran 
had a GAF score of 70.  The examiner found that the veteran 
had no adjustment disorders.  The VA examiner further noted 
that, when the veteran was diagnosed with an adjustment 
disorder in a July 2004 examination, no situation or incident 
in military service was related to that condition.  The 
examiner opined that the veteran "does not present nor have 
a significant history of psychiatric symptoms," and that 
"his [complaints] have been mostly related to his sleep 
disturbance, for which he is already service connected."  
(The veteran was granted service connection for sleep apnea, 
effective April 23, 2006.)

In March 2008, the veteran again sought VA treatment for 
persistent difficulty in initiating and maintaining sleep, 
sadness, and nightmares.  The veteran reported that his 
symptoms have developed over the past months.  Significantly, 
the veteran stated that he was unable to identify a stressor.  
The VA clinician found that the veteran was calm; was 
appropriately dressed and groomed; had an "ok" mood and a 
constricted affect, both of which were appropriate; denied 
any suicidal or homicidal thoughts; denied any racing 
thoughts; was coherent, relevant, and logical; made no loose 
associations; had no flight of ideas, no phobias, no panic 
attacks, no obsessions, no compulsions, no disorders of 
perception, and no visual or auditory hallucinations; was 
alert and fully oriented to time, place, and person; had 
memory and concentration; and had good insight and judgment.  
The veteran had a GAF score of 63.  The VA clinician provided 
the veteran with two possible diagnoses: depressive disorder 
not otherwise specified, or major depressive recurrent.

As noted above, for the showing of chronic disease or within 
a presumptive period per § 3.307, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  See  
38 C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).  
Continuity of symptomatology is required where the condition 
noted during service (or, as here, during the presumptive 
period,) is not in fact shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See  38 C.F.R. § 3.303(b).  
Under 38 C.F.R. §§ 3.307 and 3.309, a veteran shall be 
granted service connection for psychoses, even when they are 
not otherwise established as incurred in service, if they 
become manifest to a degree of ten percent or more within one 
year of service, provided that the veteran still has the same 
chronic condition.

Here, the veteran's second period of service concluded in 
December 2003, and he had three diagnoses within the 
presumptive one-year period.   First, in December 2003, a VA 
clinician diagnosed the veteran with adjustment disorder, and 
with anxiety disorder not otherwise specified, although he 
noted that the veteran had no psychotic symptoms.  Second, in 
January 2004, another VA clinician diagnosed the veteran with 
adjustment disorder with mixed features.  Third, in July 
2004, a VA examiner diagnosed the veteran with an adjustment 
reaction with mixed emotional features.

The veteran also has a current diagnosis of a psychiatric 
condition.  In March 2008, a VA clinician diagnosed the 
veteran with either depressive disorder not otherwise 
specified, or major depressive recurrent.

However, the veteran's psychiatric condition is not chronic 
within the meaning of 38 C.F.R. § 3.303(b).  First, none of 
the veteran's psychiatric diagnoses have described his 
condition as chronic.  Second, there is not a combination of 
manifestations sufficient to identify the disease entity; 
rather, the veteran's conditions are described as ranging 
from adjustment disorder with anxiety disorder not otherwise 
specified, with no psychotic symptoms, to either depressive 
disorder not otherwise specified, or major depressive 
recurrent.  Therefore, the veteran's various diagnoses are 
more aptly described as being merely isolated findings.

Where the condition noted during the presumptive period is 
not shown to be chronic, or where a diagnosis of chronicity 
may be legitimately questioned, continuity of symptomatology 
is required.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  In this case, the veteran does not have 
continuity of symptomatology.  Although the veteran had 
psychiatric diagnoses in December 2003, January 2004, and 
July 2004, he did not seek psychiatric care through March 
2005, when he resumed active service.  The veteran next 
sought psychiatric care one month after his third period of 
active service concluded, in May 2006, when he sought VA 
treatment for nightmares, anxiety, insomnia, and auditory 
hallucinations (hearing voices).  The VA clinician in May 
2006 found that the veteran had normal thought content; 
coherent, relevant, and logical thought process; intact 
memory; good judgment and insight; no deviations; and no 
suicidal or homicidal ideations, and he withheld a diagnosis, 
pending a psychiatric evaluation.  Despite the seriousness of 
the veteran's complaints, he did not obtain a psychiatric 
evaluation until his VA examination in February 2008, 21 
months later.  At that time, the VA examiner found that the 
veteran "does not present nor have a significant history of 
psychiatric symptoms."  Moreover, the VA clinician in March 
2008, who diagnosed either depressive disorder not otherwise 
specified, or major depressive recurrent, noted that the 
veteran reported that his symptoms had developed over the 
past months.  Therefore, those symptoms cannot be considered 
to show continuity with his most recent prior psychiatric 
diagnosis, which was made more than three-and-a-half years 
earlier, in July 2004.  

Service connection on a non-presumptive basis requires 
medical evidence of a current disability as established by a 
medical diagnosis; incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and a nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, 
the veteran's service treatment records show no evidence of 
an in-service injury or disease.  Moreover, in March 2008, 
while the veteran complained of sleep difficulties, sadness 
and nightmares, the veteran told a VA clinician that he was 
unable to identify a stressor.  Consequently, service 
connection cannot be granted on a non-presumptive basis 
pursuant to 38 C.F.R. § 3.303.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for an acquired 
psychiatric disorder, including adjustment disorder; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the veteran's claim is denied.


ORDER

Service connection for an acquired psychiatric disorder, 
including adjustment disorder, is denied.


REMAND

Sinusitis

Regarding the issue of entitlement to service connection for 
sinusitis, the Board instructed in its May 2007 remand that 
the veteran be provided with a VA examination, and that the 
examiner opine on whether the veteran's sinusitis was at 
least as likely as not incurred in or caused by some incident 
in active service.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.

In this case, the February 2008 VA examiner reviewed the 
claims file, and noted in a section of his report entitled 
"Review of Medical Records" that the veteran's service 
medical record does not show treatment, diagnosis, or 
complaints for sinusitis or rhinitis.  The VA examiner then 
examined the veteran, and diagnosed him with allergic 
rhinitis, mild; frontal sinusitis, not acute; and a nasal 
septum deviation to the right.  However, the VA examiner did 
not comment or opine on the etiology of those conditions.  
The veteran, through his representative, argued in his 
November 2008 Post-Remand Brief that he is entitled to an 
etiological opinion in this case, because the examiner failed 
to render an opinion as to whether the condition was related 
to service.  Consequently, the Board finds that this issue is 
not ready for appellate review and must be remanded for 
further development.

Right (Major) Shoulder Capsulitis with Bursitis

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for right 
(major) shoulder capsulitis with bursitis.  The veteran's 
claim seeking entitlement to service connection for right 
(major) shoulder capsulitis with bursitis must be remanded to 
comply with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).

The duty to assist includes obtaining service treatment 
records and service personnel records when necessary for 
making an adequate determination.  38 U.S.C.A. § 5103(d); 
Duenas v. Principi, 18 Vet. App. 512 (2004).

The veteran has a current diagnosis of a right shoulder 
disability.  At his most recent VA examination, in February 
2008, the examiner diagnosed the veteran with severe 
limitation of motion, tenderness, and positive DeLuca 
maneuvers on all movements of the right shoulder.  The 
examiner further noted that the veteran underwent surgery at 
a VA medical center (VAMC) in January 2008.

At issue is the etiology of the veteran's right shoulder 
disability.  The AOJ should attempt to obtain three sets of 
documents which would serve to substantially clarify the 
origin(s) of the veteran's right shoulder disability.

First, the veteran's enlistment examination and separation 
examination should be obtained for his service from February 
14, 2003 to December 6, 2003.  His enlistment examination and 
separation examination for his service from March 18, 2005 to 
April 22, 2006 should also be obtained.  The veteran has 
alleged that his right shoulder was injured in a basketball 
accident in August 2003, during his time on active service.  
To substantiate his claim, the veteran has submitted signed 
statements from himself and one fellow service member, both 
of which are dated November 2003, and both of which indicate 
that the veteran injured his right shoulder while playing 
basketball, when he fell and hit his shoulder on the floor.

No mention of a right shoulder injury appears in the 
veteran's service treatment records in August 2003, and no 
relationship between a basketball incident and a right 
shoulder injury appears anywhere in the veteran's service 
treatment records for his period of service from February 14, 
2003 to December 6, 2003.  However, the veteran does have an 
April 2003 service treatment record in which he was treated 
and diagnosed with right shoulder tendinitis, caused by 
swimming in a pool during active duty.  Also he has an 
October 2003 service treatment record in which he was treated 
and diagnosed with right shoulder pain, rule out tendinitis.  
In that record, the medic states that the veteran had been 
complaining of right shoulder pain on and off since July 
2003.  No other right shoulder treatment records from the 
period of service dated February 14, 2003 to December 6, 2003 
are of record.  By obtaining the veteran's enlistment and 
separation examinations, VA could more accurately address 
whether the veteran had a right shoulder disability that 
existed prior to service, and whether the condition was 
present at separation from service.

Second, the veteran's service personnel records and unit 
records should be obtained.  When evaluating the credibility 
of evidence, the Board may consider the reasons behind the 
traditional hearsay exceptions under the Federal Rules of 
Evidence (FRE) in making determinations of credibility.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  FRE 803(4) provides 
for a hearsay exception when a statement was made for the 
purpose of medical diagnosis or treatment; it allows such 
statements to be admitted even when they constitute hearsay 
because a person seeking a medical diagnosis or treatment is 
especially likely to be truthful with one who is diagnosing 
or treating him.  In this case, the veteran has a March 2004 
VA treatment record in which he told his treating clinician 
that he had injured his right shoulder in a fall during a 
August 2003 basketball game.  The veteran also has VA 
treatment records dated December 2003, noting an August 2003 
fall, and December 2006, noting right shoulder trauma in 
2003.  The Board notes that the veteran also has two VA 
examination records which, although lacking the heightened 
probative value of VA treatment records, also include the 
veteran's statements regarding his alleged basketball injury 
in service.  The Board notes that, at the September 2004 VA 
examination, the veteran again alleged that he had injured 
his right shoulder in a fall while playing basketball.  At a 
February 2008 VA examination, the veteran alleged not only 
that he had experienced falling on his right shoulder during 
a basketball game in service, but also that another soldier 
had fallen on top of him.

By contrast, the veteran also has a VA treatment record dated 
June 2007, in which he told his VA clinician that he had 
injured his right shoulder in 2003 in a boating accident in 
Africa, and did not mention the basketball injury.  Because 
the veteran was on active duty for eleven months during 2003, 
the veteran's service personnel records and unit records from 
2003 should be obtained to help determine whether the veteran 
was present in Africa as part of his active service, and 
whether and to what extent he injured his right shoulder in a 
boating accident there.

Third, a November 2005 line of duty statement (LOD) 
describing the August 2003 basketball incident should be 
obtained.  A November 2005 Medical Examination Board (MEB), 
which included at least one medical doctor, initially 
determined that the veteran's right shoulder pain existed 
prior to service.  (The MEB did not mark whether or not it 
was permanently aggravated by service.)  However, the veteran 
wrote that same month that he did not agree with the MEB's 
findings.  In a November 2005 MEB Addendum, the MEB reversed 
its position and found that the "documents provided are 
supportive of the soldiers' [sic] position that the injury to 
his right shoulder did originate while he was on active duty, 
although the details on the mechanism of injury are variable.  
This would justify...adding the [right] shoulder pain as a line 
of duty medical condition."  The documents to which the MEB 
Addendum refers are the veteran's sworn statement in November 
2003 regarding his alleged August 2003 basketball injury, and 
"an LOD done for the soldier by his current PCM [primary 
care manager] dated 22 November 05."  As noted above, the 
veteran's sworn statement of November 2003, as well as one 
from his fellow service member, is already of record.  
However, there is no record of this November 2005 LOD.  
Moreover, a VA examiner in February 2008 specifically cited 
"the absense of a LOD 2173 of incident in service of the 
right shoulder playing basketball 08/15/03 and the presense 
of a visit prior to the basketball incident 04/17/03 which 
points out of a prexisting condition of the right shoulder 
[sic]," when opining that the veteran's current right 
shoulder disability was not at least as likely as not 
incurred in or caused by military service.  While an LOD 
written during the course of an MEB appeal, more than two 
years after the alleged basketball injury, would be 
significantly less probative than a contemporaneous LOD 
drafted by the veteran's commanding officer, this LOD should 
nevertheless be obtained, not least because it served as part 
of the basis for an impartial MEB's opinion that the 
veteran's right shoulder condition was caused in service, and 
its absence served as part of the February 2008 VA examiner's 
rationale in his etiological opinion.

The Board notes that neither the November 2005 MEB nor the 
February 2008 VA examiner considered an October 2003 LOD, 
which is of record, in making their decisions, even though it 
referred to an August 2003 incident in service.  That LOD 
unfortunately has only blank space under the heading, 
"Details of Accident-Remarks."  Moreover, it refers to 
"low back pain," from which it finds only a temporary 
disability may result, but is silent regarding any right 
shoulder condition.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
examiner who conducted the March 2008 
examination of the veteran's sinuses.  In 
an addendum, the examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran's allergic 
rhinitis, mild; frontal sinusitis, not 
acute; or nasal septum deviation to the 
right began during his active service or 
are etiologically related to the veteran's 
service; (2) whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's allergic 
rhinitis, mild; frontal sinusitis, not 
acute; or nasal septum deviation to the 
right pre-existed his service, and, if so, 
were aggravated (worsened) by his service; 
and (3) if aggravation is found during his 
service, whether the aggravation 
constitutes an increase in disability 
beyond the natural progression of the 
disease(s).  The rationale for any 
opinions and all clinical findings should 
be given in detail.  If it is not possible 
to provide an opinion, the examiner should 
state the reasons why.  If the examiner 
finds that an additional examination is 
necessary in order to provide the 
opinions, such examination should be 
scheduled and conducted.  Further, if the 
March 2008 examiner is not available, 
another appropriate specialist should 
provide the opinions requested.

2.  After completion of the above, the AOJ 
should make a reasonable attempt to 
obtain: (1) the veteran's enlistment and 
separation examinations for his service 
from February 14, 2003 to December 6, 
2003, and from March 18, 2005 to April 22, 
2006; (2) the veteran's service personnel 
records and unit records from 2003 which 
show whether the veteran was present in 
Africa as part of his active service, and 
whether and to what extent he injured his 
right shoulder in a boating accident 
there; and (3) the veteran's November 2005 
LOD describing the August 2003 basketball 
accident.  If the above-mentioned records 
are not available, that fact should be 
documented in the claims file.

3.  After completion of the above, the AOJ 
should readjudicate the issues of 
entitlement to service connection for (1) 
sinusitis, and (2) right (major) shoulder 
capsulitis with bursitis.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate dispositions warranted in this case, pending 
completion of the above.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


